Citation Nr: 1235745	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Appellant served in the Naval Reserves from April 1954 to January 1962, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), and reportedly had 89 days of subsequent active duty (AD) service in the Army at Ft. Ord, California, which has not be verified.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, as support for his claims, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The claims require further development before being decided on appeal, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Only "Veterans" are entitled to VA compensation.  38 U.S.C.A. §§ 1110 (West 2002).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).


Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a),(d) (2011).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a),(d) (2011); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (AD, etc.) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during INACDUTRA.  See Mercado- Martinez, 11 Vet. App. 415, at 419; Paulson, 7 Vet. App. 466, at 470; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, although in more recent times it also has come to include AD.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.


INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

Certain presumptions that apply to periods of AD are inapplicable to periods of ACDUTRA and INACDUTRA, such as regarding the presumptive incurrence of conditions that are considered chronic, per se, if initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial post-service year, or regarding the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010). 

This particular Appellant is claiming entitlement to service connection for hearing loss and tinnitus on the premise that these conditions were incurred during his ACDUTRA service in the Naval Reserves, while aboard a ship as a radar man working with sonar and other equipment or at a gun mount without the benefit of hearing protection.  Further, during his September 2012 hearing before the Board, he also asserted that he had subsequent additional service on AD in the Army at Ft. Ord, California, although this additional service has not been verified, and that his service personnel records (SPRs) and service treatment records (STRs) concerning this additional service also resultantly have not been obtained and associated with his claims file for consideration.  While he has not necessarily asserted that he also sustained acoustic trauma during that additional service, he has as mentioned asserted that his records from that additional service should have been obtained.  The logical inference, then, is that they, too, are relevant to showing he sustained a pertinent injury during that additional service.

In a June 2011 letter to him, the RO acknowledged his March 2011 statement indicating this additional AD service in the Army and therefore requested that he clarify the exact dates of this additional service to, in turn, permit the RO to request any relevant records concerning this additional service from the service department.  He did not respond or provide this necessary information, however.

He has, nonetheless, submitted a May 2010 private treatment record including results of physical examination and audiometric testing.  Review of this record reveals that he demonstrated auditory threshold losses of 90 decibels at 4000 Hertz, bilaterally, so in each ear.  And as his bilateral hearing loss is manifested by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, his bilateral hearing loss is sufficiently severe to be considered a ratable disability by VA standards, that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385 (2011).  That private care provider also diagnosed tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Indeed, because of its inherently subjective nature, even a layman such as the Appellant is considered competent to report these readily perceptable manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Hence, there is competent evidence confirming the Appellant has each of these claimed disabilities, which is the most fundamental requirement of his claims, else, his claims necessarily are invalid.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There still has to also be competent evidence, however, attributing this bilateral hearing loss to noise exposure during his active military service, as opposed to intercurrent or unrelated causes or factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  And since he also is alleging the same etiology for his tinnitus, the Board must remand these claims for an examination and opinion regarding this alleged cause of these disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2011).


To facilitate making this important determination of causation, however, the RO/AMC must first obtain and associate with the claims file his complete SPRs and STRs from his alleged additional AD service in the Army at Ft. Ord, California, when he says began in November 1962 and lasted 89 days.  The RO/AMC also must attempt to better establish the exact dates when he precedingly was on ACDUTRA in the Naval Reserves from April 1954 to January 1962.  The SPRs and STRs presently in the claims file only instead date up 1958 and only indicate he was on ACDUTRA on one occasion in 1954 and on three occasions in 1955.  He maintains that he served on ACDUTRA for at least two weeks of each year.

Accordingly, his claims are REMANDED for the following additional development and consideration: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain the Appellant's SPRs and STRs concerning his alleged additional AD service in the Army at Ft. Ord, California, beginning in November 1962 or thereabouts and lasting 89 days.  

Also obtain all outstanding SPRs and STRs from his immediately preceding service in the Naval Reserves from April 1954 to January 1962, to specifically include clarifying all dates when he was on ACDUTRA.


Because these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2) and (c)(3).  So make as many requests for these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records requested in the preceding action paragraph, schedule a VA audiological examination for compensation purposes to obtain a medical nexus opinion concerning the etiology of the Appellant's bilateral hearing loss and tinnitus.  The examination should include all necessary diagnostic testing or evaluation.

It is specifically requested that the examiner indicate the likelihood (very likely, as likely as not, or unlikely) the current bilateral hearing loss and tinnitus are related to or date back to: (1) any verified period of ACDUTRA during the Appellant's service in the Naval Reserves from April 1954 to January 1962, specifically when considering his allegations of noise exposure from sonar and other equipment and manning a gun mount, or (2) any subsequent AD service in the Army, which he alleges started in November 1962 and lasted 89 days, or, if sensorineural hearing loss (SNHL), alternatively manifested to the required minimum compensable degree of at least 10-percent disabling within one year of that additional service (assuming it is verified as also having occurred).

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Appellant offers any supporting lay statements during the examination as to the experiencing of relevant auditory symptoms during a period of ACDUTRA in the Naval Reserves or during AD in the Army, or since, the examiner must remain mindful that the Appellant may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Appellant's claim that his hearing loss and tinnitus date back to his periods of ACDUTRA in the Naval Reserves or AD service in the Army.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The Board eventually will have to also assess the credibility of his lay testimony, including regarding having purportedly experienced continuous hearing loss and tinnitus since service, i.e., continuity of symptomatology, to in turn determine 

whether his lay testimony concerning this is ultimately probative - meaning both competent and credible.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

To facilitate providing responses to the questions posed, the claims file, including a complete copy of this remand, must be made available to the examiner for consideration of the pertinent history.  It is essential the examiner discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

3.  Then readjudicate these claims in light of the additional evidence.  If these claims continue to be denied, send the Appellant and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



